SACKETT, C.J.,
concurring specially.
I concur specially. The question is whether children should be found to be children in need of assistance where (1) their parents believe spanking is an effective form of discipline, and (2) the force the parents use in imposing the discipline has resulted in the children suffering minor bruises and abrasions.
These parents have spanked their children with a buckleless belt, extension cord, and table tennis paddle. The parents insist the State’s action is in violation of *317their religious rights to discipline their children, and the State’s action infringes on their right to the free exercise of their religious beliefs. The majority does not address the constitutional issue finding it was not preserved for review. I believe the issue was preserved, but I reject the parent’s claim religious freedom should allow them to abuse children.
However, the question remains whether the parents’ choice of discipline is child abuse such as justifies the State’s intervention. This leads to the sometimes easy, though often difficult, question: “What is child abuse, and when does the legislature direct the State should penetrate the family unit and substitute its judgment and values as to the care of children for those of the children’s parents?”
History tells us State intervention into the function of families is of fairly recent origin. Such intervention is clearly justified where parents treat their children in dangerous and dearly unacceptable manners.
The parents here love their children and have provided them structure, food, clothing, discipline, and love. We are involved with this family only because the State of Iowa is contending the parents do not properly discipline their children.
I have lived long enough to know from personal experience that not many years ago in this state children were disciplined in homes and at school by spanking them with rulers, sticks, and belts, and this type of discipline was not looked upon as child abuse. Rather, it was considered an acceptable form of discipline.
It is not the purpose of this special concurrence to debate the issue of how children should be disciplined. There are probably as many theories of discipline as there are parents. I personally do not believe spanking children to be acceptable discipline, yet it is not necessarily my place to impose my values on others. Rather, it is my job to reasonably assess whether what happened here is serious enough to demand State intervention.
It would be hoped a child would never suffer even a bruise or a scrape. Yet, even children in homes where parents never yield a stick or a hand suffer bruises and scrapes and sometimes more serious-injuries. The injuries come from play and acceptable sporting events, such as football, boxing, and soccer where physical contact with another that produces pain is a part of the sport itself. Consequently, had these children received the bruises and lacerations in a football game or a boxing meet, or been clobbered by a hockey stick, we would look at the injuries as normal incidents of childhood and allow an otherwise functioning family to go about their own business without State intervention.
There is strong support for the fact children are well-served in an intact and strong family unit. I believe even when State intervention is undoubtedly needed and brings necessary relief to a troubled family, it comes at a considerable cost to the family unit and can undermine the relationship between parent and child. The State of Iowa, despite the efforts of a number of conscientious people, is a poor parent and my years on this court have only strengthened this belief.
Each child, each family, and each situation is different, and parents and children react differently. Furthermore, no parent offers the perfect home. In our less than perfect world, all parents inflict injury, whether physical or emotional, on their children.
These parents’ actions have rendered hurt. If placed on a scale of one to ten, with a light slap being one and murder or bombing the enemy being ten, their actions probably ranked a two. Whether these children grow up to hate their parents for the discipline or thank them for it is something this court is completely without the ability to judge.
*318This issue is not easy to resolve. I commend the majority of the Supreme Court who, in Hildreth v. Iowa Dep’t of Human Servs., 550 N.W.2d 157 (Iowa 1996), approached the matter from a rational and reasonable basis.
Life is not perfect, despite attitudes that with enough government regulation we will make it so. There are a large number of children in this state who face extremely bleak and distressing circumstances and do not enjoy the love and attention these children receive from their family. While I disagree with some of the majority’s conclusions and findings, I concur because I find they have correctly applied Hildreth.
I specifically depart from the majority’s conclusion that because a young boy fights at school he is acting out because he was spanked at home. This is not a conclusion to reach without any statistical evidence. Nor do I believe that only young boys who come from homes where they are disciplined by spanking fight at school. Experience has shown me even young men who are not spanked at home fight at school.